Citation Nr: 1450988	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  10-00 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran is represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1989 to April 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claim file has been transferred to several different ROs, and it appears that jurisdiction over this claim currently resides with Winston-Salem, North Carolina.  


FINDING OF FACT

High cholesterol is a laboratory finding and not a disability for which VA compensation is payable.


CONCLUSION OF LAW

There is no legal basis for entitlement to service connection for high cholesterol.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).  However, with regard to the instant appeal for entitlement to service connection for high cholesterol, it is it is not the factual evidence that is dispositive of this appeal, but rather the interpretation and application of the governing statute.  The regulatory and statutory duties notify and assist cited above do not affect matters on appeal when the question, such as in this case, is one limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The Board finds that service connection for high cholesterol must be denied.  Although the evidence of record shows elevated cholesterol during service and a current diagnosis of hyperlipidemia, such findings are not recognized as a disability for VA benefit purposes  See  38 U.S.C.A. §§ 1110, 1131; see also  61 Fed. Reg. 20,440, 20,445 (May 7, 1997) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory test results, and are not, in and of themselves, disabilities); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (noting that based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself").

Despite the diagnosis, high cholesterol and hyperlipidemia are laboratory findings that manifest only in clinical test results and are not disabilities for which service connection can be granted.  Accordingly, because the Veteran does not have a current disability for which service connection may be granted, service connection is not warranted.





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for high cholesterol is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


